

EXHIBIT 10.3
 
THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO ELINEAR, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.
 
SECURED CONVERTIBLE TERM NOTE
 
FOR VALUE RECEIVED, ELINEAR, INC., a Delaware corporation (the "Borrower"),
hereby promises to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate Services
Limited, P.O. Box 309 GT, Ugland House, South Church Street, George Town, Grand
Cayman, Cayman Islands, Fax: 345-949-8080 (the "Holder") or its registered
assigns or successors in interest, on order, the sum of Five Million Dollars
($5,000,000), together with any accrued and unpaid interest hereon, on February
28, 2008 (the "Maturity Date") if not sooner paid. The initial $1,140,000 of the
original principal amount of this Note is subject to amortization payments under
section 1.2 hereof and is hereinafter referred to as the "Amortizing Principal
Amount." The remaining $3,860,000 of the original principal amount of this Note
is hereinafter referred to as the "Non-Amortizing Principal Amount." The
Amortizing Principal Amount and the Non-Amortizing Principal Amount are
collectively referred to herein as the "Principal Amount".
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof between the Borrower and the Holder (the "Purchase Agreement").
 
The Non-Amortizing Principal Amount is subject to the provisions of that certain
Restricted Account Agreement.
 
The following terms shall apply to this Note:
 
ARTICLE I
INTEREST & AMORTIZATION
 
1.1 (a) Interest Rate. Subject to Sections 1.1(b), 4.12 and 5.6 hereof, interest
payable on this Note shall accrue at a rate per annum (the "Interest Rate")
equal to the "prime rate" published in The Wall Street Journal from time to
time, plus seventy five basis points (75 bp). The prime rate shall be increased
or decreased as the case may be for each increase or decrease in the prime rate
in an amount equal to such increase or decrease in the prime rate; each change
to be effective as of the day of the change in such rate. Subject to Section
1.1(b) hereof, the Interest Rate shall not be less than five and one half
percent (5.50%). Interest shall be calculated on the basis of a 360 day year.
Interest on the Amortizing Principal Amount shall be payable monthly, in
arrears, commencing on April 1, 2005 and on the first day of each consecutive
calendar month thereafter (each, a "Repayment Date") and on the Maturity Date,
whether by acceleration or otherwise. Accrued interest on the Non-Amortizing
Principal Amount shall be payable only on the Maturity Date or, in the event of
the redemption or conversion of all or any portion of the Non-Amortizing
Principal Amount, accrued interest on the amount so redeemed or converted shall
be paid on the date of redemption or conversion, as the case may be. Interest
accruing and earned on the Restricted Account shall be credited towards amounts
outstanding hereunder.
 
(b) Interest Rate Adjustment. The Interest Rate shall be subject to adjustment
on the last business day of each month hereafter until the Maturity Date (each a
"Determination Date"). If on any Determination Date (i) the Borrower shall have
registered under the Securities Act of 1933, as amended ("the Securities Act"),
the shares of Common Stock underlying the conversion of this Note and the
exercise of the Warrant issued on a registration statement (the "Registration
Statement" (as more fully described in the Registration Rights Agreement))
declared effective by the Securities and Exchange Commission (the "SEC"), and
(ii) the market price (the "Market" Price") of the Common Stock as reported by
Bloomberg, LP on the Principal Market (as defined below) for the five (5)
consecutive trading days immediately preceding such Determination Date exceeds
the then applicable Fixed Conversion Price by at least twenty five percent
(25%), the Interest Rate for the succeeding calendar month shall automatically
be reduced by 200 basis points (200 b.p.) (2.0.%) for each incremental twenty
five percent (25%) increase in the Market Price of the Common Stock above the
then applicable Fixed Conversion Price. Notwithstanding the foregoing (and
anything to the contrary contained in herein), in no event shall the Interest
Rate be less than zero percent (0%).  
 
1.2 Minimum Monthly Principal Payments. Borrower shall make monthly payments on
the Repayment Date for the outstanding principal of the Amortized Principal
Amount beginning on June 1, 2005 and recurring on each succeeding Repayment Date
thereafter until the Amortizing Principal Amount has been repaid in full,
whether by the payment of cash or by the conversion of such principal into
Common Stock pursuant to the terms hereof. Subject to Section 2.1 and Article 3
below, beginning on June 1, 2005 on each Repayment Date, the Borrower shall make
payments to the Holder in the amount of $30,303.03 (the "Monthly Principal
Amount"), together with any accrued and unpaid interest then due on such portion
of the Amortizing Principal Amount plus any and all other amounts which are then
owing under this Note that have not been paid (the Monthly Principal Amount,
together with such accrued and unpaid interest and such other amounts,
collectively, the "Monthly Amount"); provided that, following a release of an
amount of funds from the Restricted Account (as defined in the Restricted
Account Agreement) for the purposes set forth in the Restricted Account Side
Letter (other than with respect to a release that occurs as a result of a
conversion of any Principal Amount) (each, a "Release Amount") each Monthly
Principal Amount due on any Repayment Date following any such release shall be
increased by an amount equal to (x) such Release Amount divided by (y) the sum
of (I) the number of Repayment Dates remaining until the Maturity Date plus (II)
one (1). Any Principal Amount that remains outstanding on the Maturity Date
shall be due and payable on the Maturity Date.
 
ARTICLE II
CONVERSION REPAYMENT
 
2.1 (a) Payment of Monthly Amount in Cash or Common Stock. If the Monthly Amount
(or a portion thereof of such Monthly Amount if such portion of the Monthly
Amount would have been converted into shares of Common Stock but for Section
3.2) shall be paid in cash pursuant to Section 2.1(b) or 2.1(c), then the
Borrower shall pay the Holder an amount equal to One Hundred one percent (101%)
of the principal amount of the Monthly Amount then due and owing to the Holder
in cash, within three (3) days of the Repayment Date (excluding such portion
thereof of such Monthly Amount that would have been converted into shares of
Common Stock but for Section 3.2 ). If the Monthly Amount (or a portion of such
Monthly Amount if not all of the Monthly Amount is converted into shares of
Common Stock pursuant to Section 3.2) is to be paid in shares of Common Stock
pursuant to Section 2.1(b) , the number of such shares to be issued by the
Borrower to the Holder on such Repayment Date (in respect of such portion of the
Monthly Amount converted into in shares of Common Stock pursuant to Section
2.1(b)), shall be the number determined by dividing (x) the portion of the
Monthly Amount converted into shares of Common Stock, by (y) the then applicable
Fixed Conversion Price. For purposes hereof, the initial "Fixed Conversion
Price" means $1.00, subject to Section 3.5 of this Agreement, shall at no time
be less than $1.00. The Fixed Conversion Price shall be reset to the closing
price of the common stock on each date upon which an aggregate of $500,000 of
conversions are made (singularly or in the aggregate) pursuant to the terms
hereof (the "Reset"). For the purposes of the preceding sentence, if a
conversion amount exceeds the applicable $500,000 threshold, triggering a Reset,
such conversion amount (not to exceed $50,000) shall be converted at such Fixed
Conversion Price then in effect.
 
(b)  Monthly Amount Conversion Guidelines. Subject to Sections 2.1(a), and 2.2
hereof, the Holder shall convert into shares of Common Stock all or a portion of
the Monthly Amount due on each Repayment Date according to the following
guidelines (collectively, the "Conversion Criteria"): (i) the average closing
price of the Common Stock as reported by Bloomberg, LP on the Principal Market
for the five (5) consecutive trading days immediately preceding such Redemption
Date shall be greater than or equal to 110% of the Fixed Conversion Price and
(ii) the amount of such conversion does not exceed 10.4% of the aggregate dollar
trading volume of the Common Stock for the twenty two (22) trading days
immediately preceding the applicable Repayment Date. If the Conversion Criteria
are not met, the Holder shall convert only such part of the Monthly Amount that
meets the Conversion Criteria.
 
(c) Borrower’s right to convert the Monthly Amount if Conversion Criteria is not
met. Subject to Sections 2.1 and 2.2 hereof, if the Borrower is required to pay
cash pursuant to Section 2.1(b) hereof because the average closing price of the
Common Stock on the Principal Market is less than one hundred ten percent (110%)
of the Fixed Conversion Price for the five (5) trading days immediately
preceding a Repayment Date, then the Borrower may elect to provide the Holder
with a notice (the "Repayment Notice") requiring the conversion of the Monthly
Amount (together with accrued and unpaid interest and applicable fees) at a
conversion price equal to eighty five percent (85%) of the average of the five
(5) lowest closing prices of the Common Stock during the twenty two (22) trading
days immediately prior to the date of the Repayment Notice, provided, however,
that such conversion of the Monthly Amount does not exceed 10.4% of the
aggregate dollar trading volume of the Common Stock for the twenty two (22)
trading days immediately preceding delivery of a Repayment Notice. In no event
shall Borrower convert pursuant to this Section 2.1(c) if the conversion price
for the purposes of this Section 2.1(c) is less than $1.00. If the Monthly
Amount (or a portion of such Monthly Amount if not all of the Monthly Amount is
converted into shares of Common Stock pursuant to Section 3.2) is to be paid in
shares of Common Stock pursuant to Section 2.1(c), the number of such shares to
be issued by the Borrower to the Holder on such Repayment Date (in respect of
such portion of the Monthly Amount converted into in shares of Common Stock
pursuant to Section 2.1(c)), shall be the number determined by dividing (x) the
portion of the Monthly Amount converted into shares of Common Stock, by (y) the
eighty five (85%) of the average of the five (5) lowest closing prices of the
Common Stock during the twenty two (22) trading days immediately prior to the
date of the Repayment Notice.


(d)   Borrower’s right to convert the Non-Amortizing Principal Amount. Subject
to Sections 2.1 and 2.2 hereof, following the date upon which the Registration
Statement is declared effective by the SEC, the Borrower may provide the Holder
with a Repayment Notice requiring the conversion of all or a portion of the Non
Amortizing Principal Amount (together with accrued and unpaid interest and
applicable fees). The conversion price for a conversion of the Non Amortizing
Principal Amount pursuant to this Section 2.1(d), shall be (i) at a conversion
price equal to eighty five percent (85%) of the average of the five (5) lowest
closing prices of the Common Stock during the twenty two (22) trading days
immediately prior to the date of the respective Repayment Notice if the average
closing price of the Common Stock on the Principal Market is less than one
hundred ten percent (110%) of the Fixed Conversion Price for any five (5)
consecutive trading day period immediately preceding such Repayment Notice, or
(ii) at the Fixed Conversion Price, if the average closing price of the Common
Stock on the Principal Market for the five (5) consecutive trading days
immediately preceding such Repayment Notice shall be greater than or equal to
110% of the Fixed Conversion Price; provided, however, that any conversions of
Non-Amortizing Principal Amount shall not exceed 10.4% of the aggregate dollar
trading volume of the Common Stock for the twenty two (22) trading days
immediately preceding delivery of a Repayment Notice. No more than three (3)
Repayment Notices per calendar month shall be delivered by Borrower to Holder
under this Section 2.1(d). In no event shall the Borrower convert pursuant to
this Section 2.1(d) if the conversion price for the purposes of this Section
2.1(d) is less than $1.00. If the Non-Amortizing Principal Amount (together with
accrued and unpaid interest and applicable fees) is to be paid in shares of
Common Stock pursuant to Section 2.1(d) , the number of such shares to be issued
by the Borrower to the Holder pursuant to such conversion shall be the number
determined by dividing (x) the portion of the Non-Amortizing Principal Amount
(together with accrued an unpaid interest and applicable fees) converted into
shares of Common Stock, by (y) the then applicable conversion price as
determined above.
 
 (e) Application of Conversion Amounts. Any amounts converted by the Holder
pursuant to Section 2.1 (a), (b), or (c) shall be deemed to constitute payments
of, or applied against, (i) first, outstanding fees, (ii) second, accrued
interest on the Amortizing Principal Amount, and (iii), the Amortizing Principal
Amount. Any amounts converted by the Holder pursuant to a Repayment Notice
pursuant to Section 2.1(d) shall be deemed to constitute payments of, or applied
against, (i) first, outstanding fees, (ii) second, accrued interest on the
portion of the Non-Amortizing Principal Amount that is subject to the Repayment
Notice, and third, (iii) the Non Amortizing Principal Amount.
 
2.2 No Effective Registration. Notwithstanding anything to the contrary herein,
no amount payable hereunder may be converted into Common Stock unless (a) either
(i) an effective current Registration Statement exists, or (ii) an exemption
from registration of the Common Stock is available pursuant to Rule 144 of the
Securities Act, and (b) no Event of Default hereunder exists and is continuing,
unless such Event of Default is cured within any applicable cure period or is
otherwise waived in writing by the Holder in whole or in part at the Holder’s
option.
 
2.3 Optional Redemption of Amortizing Principal Amount. The Borrower will have
the option of prepaying the outstanding Amortizing Principal Amount ("Optional
Amortizing Redemption"), in whole or in part, by paying to the Holder a sum of
money equal to one hundred fifteen percent (115%) of the Amortizing Principal
Amount to be redeemed, together with accrued but unpaid interest thereon and any
and all other sums due, accrued or payable to the Holder arising under this
Note, the Purchase Agreement or any Related Agreement (the "Amortizing
Redemption Amount") on the Amortizing Redemption Payment Date (as defined
below). The Borrower shall deliver to the Holder a notice of redemption (the
"Notice of Amortizing Redemption") specifying the date for such Optional
Amortizing Redemption (the "Amortizing Redemption Payment Date"), which date
shall be not less than seven (7) business days after the date of the Notice of
Amortizing Redemption (the "Redemption Period"). A Notice of Amortizing
Redemption shall not be effective with respect to any portion of the Amortizing
Principal Amount for which the Holder has a pending election to convert pursuant
to Section 3.1 or for conversions initiated or made by the Holder pursuant to
Section 3.1 during the Redemption Period. The Amortizing Redemption Amount shall
be determined as if such Holder’s conversion elections had been completed
immediately prior to the date of the Notice of Amortizing Redemption. On the
Amortizing Redemption Payment Date, the Amortizing Redemption Amount shall be
paid in good funds to the Holder. In the event the Borrower fails to pay the
Amortizing Redemption Amount on the Amortizing Redemption Payment Date as set
forth herein, then such Notice of Amortizing Redemption will be null and void.
 
2.4 Optional Redemption of Non-Amortizing Principal Amount. The Borrower will
have the option of repaying the outstanding Non-Amortizing Principal Amount
("Optional Non-Amortizing Redemption"), in whole or in part, by paying the
Holder a sum of money equal to one hundred fifteen percent (115%) of the
Non-Amortizing Principal Amount to be redeemed, together with accrued but unpaid
interest thereon (the "Non-Amortizing Redemption Amount") on the Non-Amortizing
Redemption Date (as defined below). The Borrower shall deliver to the Holder a
written notice of redemption (the "Notice of Non-Amortizing Redemption")
specifying the date for such Optional Non-Amortizing Redemption (the
"Non-Amortizing Redemption Date"), which date shall be not less than seven (7)
business days after the date of the Notice of Non-Amortizing Redemption (the
"Non-Amortizing Redemption Period"). A Notice of Non-Amortizing Redemption shall
not be effective with respect to any portion of the Non-Amortizing Principal
Amount for which the Holder has a pending election to convert pursuant to
Section 3.1 or for conversions initiated or made by the Holder pursuant to
Section 3.1 during the Redemption Period. The Non-Amortizing Redemption Amount
shall be determined as if the Holder’s conversion elections had been completed
immediately prior to the date of the Notice of Non-Amortizing Redemption. On the
Non-Amortizing Redemption Date, the Non-Amortizing Redemption Amount shall be
paid (i) in good funds to the Holder, (ii) by furnishing the Holder written
direction to notify the bank holding the Restricted Account to release from the
Restricted Account and deliver to the Holder a sum of money equal to the
Non-Amortizing Redemption Amount, or (iii) if the amount on deposit in the
Restricted Account is less than the Non-Amortizing Redemption Amount, by
furnishing the Holder written direction to notify the bank holding the
Restricted Account to release all amounts on deposit in the Restricted Account
to the Holder and delivering to the Holder good funds in an amount equal to the
balance of the Non-Amortizing Redemption Amount.
 
ARTICLE III
CONVERSION RIGHTS
 
3.1. Holder’s Conversion Rights. Subject to Section 2.2, the Holder shall have
the right, but not the obligation, to convert all or any portion of the then
aggregate outstanding Principal Amount of this Note, together with interest and
fees due hereon, at the Fixed Conversion Price, as adjusted, into shares of
Common Stock, subject to the terms and conditions set forth in this Article III.
The Holder may exercise such right by delivery to the Borrower of a written
Notice of Conversion pursuant to Section 3.3. The shares of Common Stock to be
issued upon such conversion are herein referred to as the "Conversion Shares.æ
 
3.2 Conversion Limitation. Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
the Note an amount that would be convertible into that number of shares of
Common Stock which, when added to the number of shares of Common Stock otherwise
beneficially owned by such Holder including those issuable upon exercise of
warrants held by such Holder would exceed 4.99% of the outstanding shares of
Common Stock of the Borrower at the time of conversion. For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and Regulation 13d-3
thereunder. The conversion limitation described in this Section 3.2 shall
automatically become null and void without any notice to Borrower upon the
occurrence and during the continuance beyond any applicable grace period of an
Event of Default, or upon 75 days prior notice to the Borrower, except that at
no time shall the beneficial ownership exceed 8.33% of the Common Stock.
Notwithstanding anything contained herein to the contrary, the number of shares
of Common Stock issuable by the Borrower and acquirable by the Holder pursuant
to the terms of this Note, the Purchase Agreement or any Related Agreement at a
price below the market price of the Common Stock on the date of this Note, shall
not exceed 8.33% of the shares outstanding (subject to appropriate adjustment
for stock splits, stock dividends, or other similar recapitalizations affecting
the Common Stock) (the "Maximum Common Stock Issuance"), unless the issuance of
shares hereunder in excess of the Maximum Common Stock Issuance shall first be
approved by the Borrower’s shareholders. If at any point in time and from time
to time the number of shares of Common Stock issued pursuant to the terms of
this Note, the Purchase Agreement or any Related Agreement, together with the
number of shares of Common Stock that would then be issuable by the Borrower to
the Holder in the event of a conversion or exercise pursuant to the terms of
this Note, the Purchase Agreement or any Related Agreement, would exceed the
Maximum Common Stock Issuance but for this Section 3.2, the Borrower shall
promptly call a shareholders meeting to solicit shareholder approval for the
issuance of the shares of Common Stock hereunder in excess of the Maximum Common
Stock Issuance.
 
3.3 Mechanics of Holder’s Conversion. (a) In the event that the Holder elects to
convert any amounts outstanding under this Note into Common Stock, the Holder
shall give notice of such election by delivering an executed and completed
notice of conversion (a "Notice of Conversion") to the Borrower, which Notice of
Conversion shall provide a breakdown in reasonable detail of the Principal
Amount, accrued interest and fees being converted. On each Conversion Date (as
hereinafter defined) and in accordance with its Notice of Conversion, the Holder
shall make the appropriate reduction to the Principal Amount, accrued interest
and fees as entered in its records and shall provide written notice thereof to
the Borrower within two (2) business days after the Conversion Date. Each date
on which a Notice of Conversion is delivered or telecopied to the Borrower in
accordance with the provisions hereof shall be deemed a "Conversion Date". A
form of Notice of Conversion to be employed by the Holder is annexed hereto as
Exhibit A.


(b)  Pursuant to the terms of a Notice of Conversion, the Borrower will issue
instructions to the transfer agent accompanied by an opinion of counsel, if so
required by the Borrower’s transfer agent, within one (1) business days of the
date of the delivery to Borrower of the Notice of Conversion and shall cause the
transfer agent to transmit the certificates representing the Conversion Shares
to the Holder by crediting the account of the Holder’s designated broker with
the Depository Trust Corporation ("DTC") through its Deposit Withdrawal Agent
Commission ("DWAC") system within three (3) business days after receipt by the
Borrower of the Notice of Conversion (the "Delivery Date"). In the case of the
exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Common Stock issuable upon such
conversion shall be deemed to have been issued upon the date of receipt by the
Borrower of the Notice of Conversion. The Holder shall be treated for all
purposes as the record holder of such shares of Common Stock, unless the Holder
provides the Borrower written instructions to the contrary.


3.4 Conversion Mechanics.
 
(a) The number of shares of Common Stock to be issued upon each conversion of
this Note pursuant to this Article III shall be determined by dividing that
portion of the Principal Amount and interest and fees to be converted, if any,
by the then applicable Fixed Conversion Price. In the event of any conversions
of outstanding obligations under this Note in part pursuant to this Article III,
such conversions shall be deemed to constitute conversions (i) first, of the
Monthly Amount for the current calendar month, (ii) then of the accrued interest
on the Principal Amount being converted in such Conversion Notice, (iii) then of
outstanding Amortizing Principal Amount, by applying the conversion amount to
Monthly Principal Amounts for the remaining Repayment Dates in chronological
order and (iv) then, of outstanding Non-Amortizing Principal Amount.
 
3.5 (a) The Fixed Conversion Price and number and kind of shares or other
securities to be issued upon conversion is subject to adjustment from time to
time upon the occurrence of certain events, as follows:
 
A. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock shall be proportionately
reduced in the case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.
 
B. During the period the conversion right exists, the Borrower will reserve from
its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Common Stock upon the full conversion of this Note.
The Borrower represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. The Borrower agrees that its issuance of
this Note shall constitute full authority to its officers, agents, and transfer
agents who are charged with the duty of executing and issuing stock certificates
to execute and issue the necessary certificates for shares of Common Stock upon
the conversion of this Note.
 
C. Share Issuances. Subject to the provisions of this Section 3.4, if the
Borrower shall at any time prior to the conversion or repayment in full of the
Principal Amount issue any shares of Common Stock or securities convertible into
Common Stock to a person other than the Holder (except (i) securities issued
upon the conversion or exercise of any securities issued pursuant to this Note,
the Purchase Agreement or the Related Agreement; (ii) securities issued upon the
conversion or exercise of any convertible securities, options, warrants or other
obligations to issue shares outstanding on the date hereof; iii) securities
issued upon the conversion or exercise of any notes (up to $15 million,
including the Note) or warrants (to purchase up to 2,250,000 shares of Common
Stock, including the Warrant) issued on or about the date hereof and upon the
same terms and conditions as the Notes and/or Warrants; iv) shares of Common
Stock or options to employees, officers or directors of the Company pursuant to
the any employee stock or option plan and/or any qualified stock option plan
adopted by the Borrower; (v) securities issued pursuant to any acquisition or
strategic transactions, provided that such issuance shall only be to a Person
which is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Borrower or any of Borrowers subsidiaries
and in which the Borrower receives benefits in additional to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities; and (vi) up to, in the aggregate,
$1,000,000 shares of Common Stock or equivalents in any 12 month period to
consultants as payment for service rendered) for a consideration per share (the
"Offer Price") less than the Fixed Conversion Price in effect at the time of
such issuance, then the Fixed Conversion Price shall be immediately reset to
such lower Offer Price pursuant to the formula below ("Subsequent Offering").
For purposes hereof, the issuance of any security of the Borrower convertible
into or exercisable or exchangeable for Common Stock shall result in an
adjustment to the Fixed Conversion Price at the time of issuance of such
securities.
 
If the Company issues any additional shares pursuant to Section 3.4 above then,
and thereafter successively upon each such issue, the Fixed Conversion Price
shall be adjusted by multiplying the then applicable Fixed Conversion Price by
the following fraction:
 


 
A + B
 
(A + B) + [((C - D) x B) / C]

 
                A = Total amount of shares convertible pursuant to this Note.
 
                B = Actual shares sold in the offering
 
                C = Fixed Conversion Price
 
                D = Offering price
 


 
D.  Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount and accrued interest thereon, shall thereafter be deemed
to evidence the right to purchase an adjusted number of such securities and kind
of securities as would have been issuable as the result of such change with
respect to the Common Stock immediately prior to such reclassification or other
change.
 
3.6 Issuance of Replacement Note. Upon any partial conversion of this Note, a
replacement Note containing the same date and provisions of this Note shall, at
the written request of the Holder, be issued by the Borrower to the Holder for
the outstanding Principal Amount of this Note and accrued interest which shall
not have been converted or paid. Subject to the provisions of Article IV, the
Borrower will pay no costs, fees or any other consideration to the Holder for
the production and issuance of a replacement Note.
 
ARTICLE IV
EVENTS OF DEFAULT
 
 Upon the occurrence and continuance of an Event of Default beyond any
applicable grace period, the Holder may make all sums of principal, interest and
other fees then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable. In the event of such an acceleration, the amount
due and owing to the Holder shall be 115% of the outstanding principal amount of
the Note (plus accrued and unpaid interest and fees, if any) (the "Default
Payment"). The Default Payment shall be applied first to any fees due and
payable to Holder pursuant to this Note, the Purchase Agreement or the Related
Agreements, then to accrued and unpaid interest due on the Note and then to
outstanding principal balance of the Note.
 
The occurrence of any of the following events set forth in Sections 4.1 through
4.10, inclusive, is an "Event of Default":
 
4.1 Failure to Pay Principal, Interest or other Fees. The Borrower fails to pay
when due any installment of principal, interest or other fees hereon in
accordance herewith or any other note to Holder, and in any such case, Borrower
does not cure such failure a period of five (5) days .
 
4.2 Breach of Covenant. The Borrower breaches any covenant or any other term or
condition of this Note or the Purchase Agreement in any material respect, any
such case, such breach, if subject to cure, continues for a period of thirty
(30) days of such breach.
 
4.3 Breach of Representations and Warranties. Any representation or warranty
made by the Borrower in this Note or the Purchase Agreement, or by the Borrower
or any of its Subsidiaries in any Related Agreement, shall, in any such case, be
false or misleading in any material respect on the date that such representation
or warranty was made or deemed made.
 
4.4 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.
 
4.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or any of its Subsidiaries or any of their
respective property or other assets for more than $750,000, and shall remain
unvacated, unbonded or unstayed for a period of thirty (30) days.
 
4.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower, unless
such proceeding is withdrawn by Borrower within sixty (60) days of being filed.
 
4.7 Stop Trade. An SEC stop trade order or Principal Market trading suspension
of the Common Stock shall be in effect for fifteen (15) consecutive days,
excluding in all cases a suspension of all trading on a Principal Market,
provided that the Borrower shall not have been able to cure such trading
suspension within thirty (30) days of the notice thereof or list the Common
Stock on another Principal Market within sixty (60) days of such notice. The
åPrincipal Marketæ for the Common Stock shall include the NASD OTC Bulletin
Board, NASDAQ SmallCap Market, NASDAQ National Market System, American Stock
Exchange, or New York Stock Exchange (whichever of the foregoing is at the time
the principal trading exchange or market for the Common Stock).
 
4.8   Failure to Deliver Common Stock or Replacement Note. The Borrower shall
fail (i) to timely deliver Common Stock to the Holder pursuant to and in the
form required by this Note, and Section 9 of the Purchase Agreement, if such
failure to timely deliver Common Stock shall not be cured within ten (10)
business days or (ii) to deliver a replacement Note to Holder within ten (10)
business days following the required date of such issuance pursuant to this
Note, the Purchase Agreement or any Related Agreement (to the extent required
under such agreements).
 
4.9  Change of Control.The occurrence of a change in the controlling ownership
of the Borrower.
 


 
DEFAULT RELATED PROVISIONS
 
4.11 Default Interest Rate. Following the occurrence and during the continuance
of an Event of Default, the Borrower shall pay interest on this Note in an
amount equal to one and one half percent (1.5%) per month, and all outstanding
obligations under this Note, including unpaid interest, shall continue to accrue
such additional interest from the date of such Event of Default until the date
such Event of Default is cured or waived.
 
4.12 Conversion Privileges. The conversion privileges set forth in Article III
shall remain in full force and effect immediately from the date hereof and until
this Note is paid in full.
 
4.13 Cumulative Remedies. The remedies under this Note shall be cumulative.
 

 
ARTICLE V
MISCELLANEOUS
 
5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
5.2 No Shorting. The Holder, or any of its affiliates and investment partners
has not during the thirty (30) days prior to the date hereof, will not and will
not cause any person or entity to directly engage in åshort salesæ of Common
Stock during the term of this Note.
 
5.3 Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
Borrower at the address provided in the Purchase Agreement executed in
connection herewith, and to the Holder at the address provided in the Purchase
Agreement for such Holder, with a copy to John E. Tucker, Esq., 825 Third
Avenue, 14th Floor, New York, New York 10022, facsimile number (212) 541-4434,
or at such other address as the Borrower or the Holder may designate by ten days
advance written notice to the other parties hereto. A Notice of Conversion shall
be deemed given when made to the Borrower pursuant to the Purchase Agreement.
 
5.4 Amendment Provision. The term åNoteæ and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument issued pursuant to Section 3.5 hereof, as it may be amended
or supplemented.
 
5.5 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement and upon the terms hereof. This Note
shall not be assigned by the Borrower without the consent of the Holder.
 
5.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the State of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.
 
5.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.
 
5.8 Security Interest. The Holder has been granted a security interest in
certain assets of the Borrower and its Subsidiaries as more fully described in
the Master Security Agreement dated as of the date hereof.
 
5.9 Construction. Each party acknowledges that its legal counsel participated in
the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.
 
5.10 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay to Holder reasonable costs of collection, including
reasonable attorney’s fees.
 
 [Balance of page intentionally left blank; signature page follows.]
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
effective as of this 28th day of February, 2005.

11




--------------------------------------------------------------------------------






ELINEAR, INC.
 
By:________________________________
Name: Michael Lewis
Title: Chief Executive Officer


WITNESS:




_______________________________


EXHIBIT A
 

11




--------------------------------------------------------------------------------




 
NOTICE OF CONVERSION


(To be executed by the Holder in order to convert all or part of the Note into
Common Stock


[Name and Address of Holder]




The Undersigned hereby converts $_________ of the principal due on [specify
applicable Repayment Date] under the Convertible Term Note issued by ELINEAR,
INC. dated February __, 2005 by delivery of Shares of Common Stock of ELINEAR,
INC. on and subject to the conditions set forth in Article III of such Note.




1. Date of Conversion   _______________________


2. Shares To Be Delivered: _______________________




By:_______________________________
Name:_____________________________
Title:______________________________
